MEMORANDUM *
Felipe Daniel Tapia-Romero appeals his sentence and several terms of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm on all but one issue in this memorandum disposition. We address the remaining issue — whether the district court erred by declining to consider, under 18 U.S.C. § 3553(a), the cost to society of a defendant’s term of imprisonment — in an accompanying opinion.
The sentence imposed by the district court was neither proeedurally erroneous nor substantively unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (“[Ojnly a proeedurally erroneous or substantively unreasonable sentence will be set aside.”). That the district court, after considering all the relevant facts, chose to place more emphasis on Tapia-Romero’s recidivism than on facts that might be interpreted to reflect more favorably on Tapia-Romero merely shows that the court appropriately exercised its discretion. See id. (“The abuse of discretion standard applies to all sentencing decisions .... ”).
*634The district court did not plainly err when it allowed the probation officer to determine Tapia-Romero’s share of the treatment costs. See United States v. Du-pas, 419 F.3d 916, 922-24 (9th Cir.2005). Finally, the district court did not violate Tapia-Romero’s Fifth Amendment rights when it imposed the reporting requirement. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.